Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Herman Paris on 03/18/22.
Claim 1:  A method of manufacturing a magnetic recording medium, comprising: forming an unfinished product of the magnetic recording medium, including a magnetic recording layer and a protection layer that are successively formed on a substrate; and forming a lubricant layer on a surface of the protection layer of the unfinished product, 
wherein the protection layer includes carbon, 
wherein the forming the lubricant layer includes coating a first organic fluorine compound on the protection layer of the unfinished product to cause adsorption of the first organic fluorine compound to adsorption sites on the surface of the protection layer via a functional group at a terminal of the first organic fluorine compound, so that the first organic fluorine compound functions as a free layer, and 
after the coating, supplying a gas, including a second organic fluorine compound, onto the protection layer of the unfinished product, and decomposing the 
wherein the first organic fluorine compound has a carboxyl group or a hydroxyl group [[only]] at one terminal thereof, and wherein the decomposition product of the second organic fluorine compound is in an active state under an environment of the Townsend discharge andthe ultraviolet ray irradiation, and also chemically bonds to locations other than the adsorption sites on the surface of the protection layer.
Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: the previous references do not teach the limitation of amended claim 1. Okabe’s second layer does not have hydroxyl or carboxylic layer, and the second layer (third layer which is layer taught by Tani) does not bond to surface of the protective layer as there is a first layer in between. Tani et al (U.S. Patent: 5543203) teaches a patterned protective layer has low surface energy and high surface energy and teaches by applying UV or etching process surface of protection layer can be DLC (low energy surface) or amorphous carbon (high energy surface) [abstract, column 7 last paragraph]. Amano et al (U. S. Patent Application: 2010/0073805) teaches low surface energy treatment can be done by ion implantation or by coating with fluorine-resin [0043], however the examiner could not find a reference teaching fluorine resin with hydroxyl or carboxyl group on low energy surface (to bind with protective carbon) and second fluorinate compound on high energy surface (to bind with protective carbon). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712